Citation Nr: 1022825	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than September 
10, 2004, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the Veteran's claim of 
entitlement to service connection for PTSD at a 30 percent 
evaluation.  The Veteran continues to disagree with both the 
amount, and the effective date, granted for this disability.

The issue of entitlement to an increased initial evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's current effective date for the grant of service 
connection for PTSD is September 10, 2004, the date of 
receipt of the Veteran's most recent claim for this 
disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 
2004, for the grant of service connection for PTSD, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2004, October 2005, and November 
2006.  These letters collectively informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  The appellant was also specifically informed of the 
law as it pertains to effective dates by the November 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability or assigning an effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings and for earlier effective dates, following the 
initial grants of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits on 
appeal, such as obtaining VA and private medical records.  
Consequently, the duty to notify and assist has been 
satisfied in this appeal, as to the claim being finally 
decided on appeal.

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  
Specifically, he contends that, as he has claimed service 
connection for PTSD many times previously, he should be 
granted service connection from the date of one of these 
prior claims, not from September 10, 2004, the date of his 
latest claim for PTSD.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2009).  However, any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  The history of the Veteran's claims file reflects 
several prior final denials dealing with PTSD.

The most recent prior final denial, prior to the March 2005 
rating decision which arose out of the September 10, 2004, 
claim on which this appeal is based, was an August 4, 2003 
decision, which denied service connection for PTSD.  The 
Veteran did file a notice of disagreement for that appeal, 
and a Statement of the Case was issued, however, a 
substantive appeal was not timely filed, therefore, that last 
prior decision of August 2003 was final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  The 
September 10, 2004 claim on which this case is based was the 
untimely substantive appeal, which was then taken as a new 
claim for service connection.

Therefore, in this case, the Veteran filed a claim of 
entitlement to service connection for PTSD on September 10, 
2004, and was granted an effective date of the date of claim.  
As this claim was filed more than one year from the date of 
the Veteran's separation from service, the law simply does 
not allow any earlier effective date.  As such, the Veteran 
was given a proper effective date for his grant of service 
connection for PTSD of September 10, 2004.

As to the question of whether the September 10, 2004 claim 
was in fact a valid substantive appeal of the prior August 
2003 decision, the Board has considered whether the appellant 
filed a timely request for an extension of the time limit to 
file a substantive appeal as to that prior decision. The 
Board also notes that VA regulations specifically state that 
a request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303. After reviewing the claims 
file, however, the Board notes that prior to the expiration 
of the period for filing a timely substantive appeal, no 
document was filed by the appellant that can be construed as 
a timely request for such an extension.  Therefore, the Board 
finds that the appellant did not submit a timely request for 
an extension of the time limit for filing a substantive 
appeal.

The Board points out that the Veteran has contended, in 
several statements, that his PTSD, and being hospitalized for 
this condition, rendered him unable to appeal decisions in 
the past, or to perfect appeals of decisions.  Specifically, 
the Veteran's contention was that his September 10, 2004 
claim should have been considered a timely substantive appeal 
of an August 2003 denial of PTSD, based on his allegation 
that he was too incompetent during part of the appeals time 
to be able to perfect an appeal of that decision.  In Barrett 
v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the Federal 
Circuit held that, for the purposes of determining whether a 
claimant timely appealed to that particular court, equitable 
tolling is available where a Veteran is able to show that the 
failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  Id. at 1321.  The Federal 
Circuit cautioned that a medical diagnosis alone or vague 
assertions of mental problems will not suffice.  Id.

The Court, in Claiborne v. Nicholson 19 Vet. App. 181 (2005), 
clarified that the burden of proof is on the Veteran to show 
that the failure to file an appeal was the direct result of a 
mental illness.  Thus the Veteran holds the burden of 
submitting competent medical evidence showing that he was 
mentally incapable of filing an appeal with regard to those 
prior decisions.  Id. at 184.  Indeed, in McCreary v. 
Nicholson, 19 Vet. App. 324 (2005), the Court declared, 
"[m]erely establishing mental incapacity, no matter how 
severe, is not sufficient for equitably tolling the judicial-
appeal period."

In this regard, the Board points out that there is no 
evidence of record indicating that the Veteran at any time 
has been found to be incompetent.  A statement from the 
Veteran's mother indicates that from May 2004 to August 2003, 
the Veteran was incapacitated and rarely left his bedroom, 
but does not indicate that he was incompetent or unable to 
appeal prior adverse decisions.  A March 2003 report of 
private examination, close in time to this appeal period, 
found that the Veteran was oriented, had normal thoughts and 
concentration, understood what was going on around him, was 
able to attend to his activities of daily living, and had a 
Global Assessment of Functioning (GAF) of 65.

In light of the foregoing, the Board finds that the Veteran 
has not met his burden of showing that he was mentally 
incompetent to appeal the prior adverse decisions, and that 
the preponderance of the evidence is against a finding that 
equitable tolling of the appellate limitations period is 
appropriate.  As such, the prior decisions regarding PTSD in 
this case are final.

The Board also notes that while the Veteran has disagreed 
with the effective dates and the earlier rating assigned for 
PTSD, he has not filed a motion for revision of any of the 
prior final denials of PTSD on the basis of clear and 
unmistakable error (CUE).  A motion for benefits based on CUE 
in a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  In order for a claimant to 
successfully establish a valid motion of CUE in a final 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  As no CUE has been alleged in any prior PTSD 
decisions, these decisions are final.  See 38 C.F.R. §§ 
3.105, 3.400 (2009).

Therefore, the Board finds that there is no evidence of 
record indicating that the Veteran would be entitled to an 
earlier effective date for his service connected PTSD, and 
the Veteran was properly given an effective date of September 
10, 2004, for the grant of service connection for PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than September 10, 
2004, for the grant of service connection for PTSD, is 
denied.


REMAND

As to the Veteran's claim of entitlement to an increased 
rating for his service connected PTSD, the Board notes that 
the Veteran's VA treatment records show that he has been 
under near constant treatment for PTSD, and has undergone 
hospitalization several times for various psychiatric 
diagnoses, including PTSD and substance abuse, during the 
course of this appeal.  However, since the Veteran's initial 
claim in September 2004, and throughout the course of the 
appeal, the evidence of record does not show that the Veteran 
has ever been given a VA examination to properly asses the 
level of severity of his PTSD.  As the Veteran has never been 
given a VA examination to properly asses the level of 
severity of his PTSD, the Board is of the opinion that he 
should be provided with a VA examination, in order that his 
PTSD may be properly assessed.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Contact the Veteran and request that 
he provide the names and addresses of all 
health care professionals who have 
recently treated him for his PTSD.  After 
obtaining any necessary releases, please 
obtain all identified medical records and 
associate them with the Veteran's claims 
file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
severity of his service connected PTSD.  
The examiner should review the Veteran's 
claims folder and all associated medical 
records.  The examiner is also asked to 
specifically note any symptomatology the 
Veteran currently has that is related to 
PTSD, and whether the Veteran has any 
other psychiatric disorder that is not 
related to PTSD.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
Veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


